UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
LAFAYETTE DIVISION
UNITED STATES OF AMERICA CRIMINAL NO. 19-CR-00126-001

VERSUS JUDGE SUMMERHAYS

+ + £ f

CORY SHANE DISOTELL MAGISTRATE JUDGE WHITEHURST

PRELIMINARY ORDER OF FORFEITURE

WHEREAS, pursuant to the Amended Superseding Indictment and the
Consent Decree of Forfeiture (Record Doc. 43-4) entered by the Defendant, the United
States sought forfeiture, pursuant to Title 18, United States Code, Section 2428 and
Title 28, United States Code, Section 2461.

IT IS HEREBY ORDERED THAT:

1. As the result of guilty plea on Count 4 of the Amended Superseding
Indictment, for which the Government sought forfeiture in the executed Consent
Decree of Forfeiture pursuant to 18 U.S.C, § 2428 and 28 U.S.C, § 2461, defendant
shall forfeit to the United States all of his right, title and interest in the following
property:

a. Braztech $41118 .410 caliber shotgun (S/N: SSP051734).

2. The Court has determined, based on the evidence already in the record

and the defendant’s Consent Decree of Forfeiture (Record Doc, 43-4), that the

1
PROPERTY is subject to forfeiture pursuant to 18 U.S.C. § 2428 and 28 U.S.C. § 2461,
and that the government has established the requisite nexus between the
PROPERTY and the offenses.

3. Upon the entry of this Order, the United States/Attorney General (or a
designee); is authorized to seize the PROPERTY, whether held by the defendant or
by a third party, and to conduct any discovery proper in identifying, locating, or
disposing of the PROPERTY subject to forfeiture, in accordance with Fed. R. Crim.
P.32.2(b)(3).

A, Upon entry of this Order, the United States/Attorney General (or a
designee) is authorized to commence any applicable proceeding to comply with
statutes governing third party rights, including giving notice of this Order.

5. The United States shall publish notice of the order and its intent to
dispose of the property in such a manner as the United States/Attorney General (or
a designee) may direct. The United States may also, to the extent practicable,
provide written notice to any person known to have an alleged interest in the Subject
PROPERTY. No such notice is required to the extent that this Order consists solely
of a money judgment against the defendant. Rule 32.2(c)(1).

6. Any person, other than the above named defendant, asserting a legal
interest in the Subject PROPERTY may, within thirty days of the final publication of
notice or receipt of notice, whichever is earlier, petition the court for a hearing

without a jury to adjudicate the validity of his alleged interest in the Subject
PROPERTY, and for an amendment of the order of forfeiture, pursuant to 21 U.S.C.
§ 853(n) or 28 U.S.C. § 2461(c).

7. Pursuant to Fed. R. Crim. P. 32.2(b)(8), this Preliminary Order of
Forfeiture shall become final as to the defendant at the time of sentencing, or before
sentencing if the defendant consents, and shall be made part of the sentence and
included in the judgment. If no third party files a timely claim, this Order shall
become the Final Order of Forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2).|

8. Any petition filed by a third party asserting an interest in the Subject
PROPERTY shall be signed by the petitioner under penalty of perjury and shall set
forth the nature and extent of the petitioner’s right, title, or interest in the Subject
PROPERTY, the time and circumstances of the petitioner’s acquisition of the right,
title or interest in the Subject PROPERTY, any additional facts supporting the
petitioner’s claim and the relief sought.

9. After the disposition of any motion filed under Fed. R. Crim. P.
32.2(c)(1)(A) and before a hearing on the petition, discovery may be conducted in
accordance with the Federal Rules of Civil Procedure upon a showing that such
discovery is necessary or desirable to resolve factual issues.

10. The United States shall have clear title to the Subject PROPERTY
following the Court’s disposition of all third-party interests, or, if none, following the
expiration of the period provided in 21 U.S.C. § 853(n)(2), which is incorporated by 18

U.S.C. § 982(b) and 28 U.S.C. § 2461(c)] for the filing of third party petitions.
11. The Court shall retain jurisdiction to enforce this Order, and to amend
it as necessary, pursuant to Fed. R. Crim. P. 32.2(e).
12. The Clerk of the Court shall forward a certified copy of this order to

Assistant U.S. Attorney John Luke Walker, U.S. Attorney’s Office, Western District

of Louisiana.
THUS DONE AND SIGNED this day of January, 2020, at Lafayette,

[

ROBERT R. SUMMERHAYS L_/

Louisiana.

United States District Judge
